Title: To Thomas Jefferson from Joseph Fay, 25 August 1803
From: Fay, Joseph
To: Jefferson, Thomas


          
            
              Sir
            
            N. York 25th. August 1803
          
          Mr. Broome having defered his Visit to your Excellency until your return to the seat of Government, has requested me to forward the enclosed to aid the other documents which he has already transmitted.
          I have the honor to be very respectfully Your Very Humble Servant
          
            
              Joseph Fay
            
          
        